Exhibit 10.25
Confidential Treatment Request
Confidential
AMENDMENT TO THE TECHNOLOGY LICENSE AND SERVICES AGREEMENT
By their signatures below, Phoenix Technologies Ltd. (“Phoenix”) and Wistron
Corporation (“Licensee”) agree to amend the Technology License and Services
Agreement dated as of September 30, 2004 (Phoenix Agreement No. 50170100) (as
amended from time to time, the “Agreement”), by supplementing “Attachment —
Licenses and Services” of the Agreement with this Amendment. Phoenix and
Licensee agree that (i) except as expressly set forth herein, each and every
provision of the Agreement shall remain in full force and effect; and (ii) the
programs and services listed in this Amendment shall be governed by the terms
and conditions of the Agreement. This Amendment shall be effective as of
October 1, 2008 (the “Amendment Effective Date”). Unless otherwise defined
herein, capitalized terms used without definition have the respective meanings
ascribed to those terms in the Agreement.

         
Phoenix: Phoenix Technologies Ltd.
  Licensee: Wistron Corporation    
 
       
Signature:
  Signature:    
 
 
 
   
 
       
Name:
  Name:    
 
 
 
   
 
       
Title:
  Title:    
 
 
 
   
 
       
Date:
  Date:    
 
 
 
   

ATTACHMENT — LICENSES AND SERVICES
SUPPLEMENT XXII

                  Item   Products and Services   Units   Per Unit Fee   Total
Fees
1.0.0
  Program (Object Code) Licenses:
(see Special Requirements: Sections A, B, D)            
1.1.0
  Royalty Prepayment   [***]   [***]   [***]
1.1.1
  Program Licenses   See Special Requirements Section D-1   See Special
Requirements Section D-1   —
 
               
2.0.0
  Source Code Licenses:
(see Special Requirements: Sections A, B, E)            
2.1.0
  Chipset Modules — Source Code
(to be determined)   [***]   —   [***]
2.2.0
  Chipset Modules — Source Code
(to be determined)   [***]   —   [***]
2.3.0
  Chipset Modules — Source Code — Upgrade Licenses (to be determined)   [***]  
—   [***]
 
               
3.0.0
  Support Services:
(see Special Requirements: Sections A, B, F)            
3.1.0
  CSS Standard Support Services   [***]
person days   —   [***]
 
               
 
  Total Fees
(see Special Requirements: Sections A, B, C)   —   —   [***]

Special Requirements: The parties hereby agree the following Special
Requirements shall apply to this Supplement XXII.

A.   Definitions. For purposes of this Amendment, the following definitions for
the listed defined terms shall be applicable and such definitions shall
supersede any other previous definition for the corresponding defined term as
may be set forth in the Agreement or any other amendment thereto:

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 1 of 9



--------------------------------------------------------------------------------



 



Confidential Treatment Request
Confidential

  A-1   “AwardCore” means Phoenix’s family of AwardCore programs and related
products     A-2   “March 2006 Amendment” means the amendment to the Agreement
dated March 31, 2006, bearing agreement number 50170112, which sets forth the
provisions for CSS Standard Support Services.     A-3   “March 2007 Amendment”
means the amendment to the Agreement dated March 5, 2007, bearing agreement
number 50170116, which sets forth the provisions for Source Code licensing.    
A-4   “MicroCore” means Phoenix’s family of MicroCore programs and related
products.     A-5   “License Term” means the term of the Program (Object Code)
licenses and Source Code licenses set forth in this Supplement XXII, which shall
be for the period from October 1, 2008 through [***].     A-6   “Per Unit Fee”
means the applicable per unit fee (also referred to as “Royalty”, pursuant to
the terms of the Agreement) set forth in Item 1.1.1 of this Supplement XXII.    
A-7   “Program Licenses” means the “SecureCore — Object Code” and “MicroCore —
Object Code” and “AwardCore — Object Code” licenses set forth in Item 1.1.1 of
this Supplement XXII.     A-8   “Royalty Prepayment” means the amount as set
forth in Item 1.1.0 of this Supplement XXII to be prepaid by Licensee for the
Program Licenses.     A-9   “SecureCore” means Phoenix’s family of SecureCore
programs and related products.     A-10   “Subsidiary” means an entity in which
more than fifty percent (50%) of the outstanding voting shares or securities of
the entity is owned or controlled by Licensee or, in the case of an entity which
does not have shares or securities, an entity in which Licensee has a
controlling interest and has the right to make decisions for such entity.    
A-11   “Support Services Term” means the term for the Support Services set forth
in Item 3.1.0 of this Supplement XXII, which shall be for the period from
October 1, 2008 through [***].     A-12   “Upgrade License” means a SecureCore
Source Code — Chipset Module already licensed by Licensee and Licensee desires
to license the MicroCore Source Code version of such Source Code — Chipset
Module, if and when made available by Phoenix.

B.   Currency. All fees set forth in this Supplement XXII are in United States
currency.   C.   Payment. Licensee agrees to pay Phoenix the Royalty Prepayment
and other fees in the aggregate amount of [***] for the licenses and services
set forth in this Supplement XXII. Such fees shall be paid by Licensee to
Phoenix in installments as follows:

      Payment Due Date   Amount Due
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]

  C-1   Licensee’s obligation to pay the fees set forth in this Amendment is
absolute, and such license fees are non-cancelable and non-refundable.

D.   Object Code Licenses.

  D-1   The Per Unit Fee and additional restrictions and obligations for the
Program Licenses shall be as follows:

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 2 of 9



--------------------------------------------------------------------------------



 



Confidential Treatment Request
Confidential



                              the Operating                 System that        
        Licensee Product   Additional             is based upon or  
Restrictions             has the ability to   and         Per Unit   execute
(see key   Requirements (see Program Licenses   Quantity   Fee   below)   key
below)
SecureCore Mobile — Object Code
  [***]   [***]   [***]   [***]
SecureCore Mobile — Object Code
  [***]   [***]   [***]   [***]
SecureCore Mobile — Object Code
  [***]   [***]   [***]   [***]
SecureCore Server — Object Code
  [***]   [***]   [***]   [***]
SecureCore Server — Object Code
  [***]   [***]   [***]   [***]
SecureCore Server — Object Code
  [***]   [***]   [***]   [***]
SecureCore Desktop — Object Code
  [***]   [***]   [***]   [***]
SecureCore Desktop — Object Code
  [***]   [***]   [***]   [***]
SecureCore Desktop — Object Code
  [***]   [***]   [***]   [***]
SecureCore Embedded — Object Code
  [***]   [***]   [***]   [***]
AwardCore Desktop — Object Code
  [***]   [***]   [***]   [***]
AwardCore Desktop — Object Code
  [***]   [***]   [***]   [***]
AwardCore Desktop — Object Code
  [***]   [***]   [***]   [***]
AwardCore Embedded — Object Code
  [***]   [***]   [***]   [***]
MicroCore Low-Cost Notebook — Object Code
  [***]   [***]   [***]   [***]
MicroCore Low-Cost Notebook — Object Code
  [***]   [***]   [***]   [***]
MicroCore Low-Cost Notebook — Object Code
  [***]   [***]   [***]   [***]

      Key — Operating System         [***]         Key — Additional Restrictions
and Requirements:         [***]         Footnote 1:         During the License
Term, all Program Licenses distributed with or incorporated into Licensee
Products shall be aggregated for purposes of determining the next applicable
quantity bracket and Per Unit Fee. At the beginning of the License Term the
number of units shall begin at quantity 1.     D-2   For the License Term, the
Royalty Prepayment shall authorize Licensee to distribute, in compliance with
the provisions of this Supplement XXII and the Agreement, copies of the Program
Licenses at the applicable Per Unit Fee (as set forth in Section D-1) for use
with or incorporation into Licensee Products.

  D-2-1   During the License Term, Licensee shall provide Phoenix with monthly
royalty reports pursuant to Section 5.2 of the Agreement, stating the number of
units of Program Licenses distributed by Licensee during the reporting period
and the aggregate Per Unit Fees reported shall be deducted from the Royalty
Prepayment.     D-2-2   Prior to the end of the License Term, if the Royalty
Prepayment has been exhausted by Licensee’s distribution of the Program
Licenses, then:

(i) For the remainder of the License Term, Licensee shall provide royalty
reports to Phoenix in accordance with Section 5.2 of the Agreement.
Notwithstanding the terms of Section 5.2 of the Agreement, Licensee shall
provide such royalty reports to Phoenix on or before the tenth (10th) day after
the end of each month, Royalties at the applicable Per Unit Fee shall be due and
payable by Licensee to Phoenix on net thirty (30) day terms from Phoenix’s
invoice date; and
THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 3 of 9



--------------------------------------------------------------------------------



 



Confidential Treatment Request
Confidential
(ii) Licensee agrees to accelerate payment of all Royalty Prepayment and other
fee installments set forth in Section C of this Supplement XXII that are then
outstanding.

  D-2-2-1   For purposes of clarification, the following example is provided: By
[***], if the Royalty Prepayment has been exhausted by Licensee’s distribution
of the Program Licenses, then Licensee will make payment to Phoenix of license
fees in the amount of $[***] on or before [***] (which is the sum of the fees
due on [***] and [***]).

  D-2-3   At the end of the License Term, if the Royalty Prepayment has not been
exhausted by Licensee’s distribution of the Program Licenses, then Licensee
shall not have any right to deduct any Per Unit Fees from the remaining Royalty
Prepayment amount for the distribution of Program Licenses.     D-2-4   At the
end of the License Term, Licensee may license additional copies of the Program
Licenses from Phoenix, at Phoenix’s then current per unit fees; provided that
the parties shall be required to first enter into a written agreement setting
forth the terms and conditions for such additional licenses and the associated
fees.

E.   Source Code Licenses.

  E-1   Subject to the provisions of “Attachment VII — Source Code License” of
the Agreement and the March 2007 Amendment, Licensee is authorized to use and
have the Source Code, as set forth in this Supplement XXII, at the following
authorized facility: Wistron Corporation, 21F, 88, Sec. 1, Hsin Tai Wu Rd.,
Hsichih, Taipei Hsien 221, Taiwan R.O.C.

  E-1-1   Subject to Section E-1-2 of these Special Requirements, in the event
that Licensee desires to add a facility or provide notification of a change in
address of a facility, then Licensee will provide written notification to
Phoenix, where such notification may be via electronic mail to
ptec_legal@phoenix.com.     E-1-2   Licensee shall not allow the Source Code set
forth in this Supplement XXII to be accessed by any facilities operated by
affiliates, manufacturers or contractors of Licensee, unless the parties agree
in writing to additional license rights and payment of fees, as applicable.    
E-1-3   If the authorized facility is located at a Subsidiary’s facility, then
Licensee will be jointly and severally liable and responsible for all actions of
such Subsidiary, including any breaches of the Agreement.

  E-2   Subject to the provisions of the March 2007 Amendment, during the
License Term, Licensee shall be entitled to up to [***] Chipset Module Source
Code licenses. Licensee will select such Chipset Module Source Code licenses
from Phoenix’s list of commercially available chipset modules, if and when
available, for the specified code base Source Code. Licensee shall obtain these
licenses by providing Phoenix with an authorization form (included in Section VI
of the March 2007 Amendment) identifying (i) the Chipset Module(s); and (ii) the
super I/O, clock generator and/or programmable sensor, as applicable.

  E-2-1   Prior to the end of the License Term, if Licensee has utilized all of
the Chipset Module Source Code licenses set forth in Item 2.1.0 and Item 2.2.0
of this Supplement XXII, and Licensee desires to license additional Chipset
Module Source Code, then the provisions for such additional licenses and
associated fees shall be as set forth in the March 2007 Amendment.     E-2-2  
At the end of the License Term, if Licensee has not utilized all of the Chipset
Module Source Code licenses set forth in Item 2.1.0 and Item 2.2.0 of this
Supplement XXII, then the remainder of the Chipset Module Source Code licenses
shall expire and no longer be available.

  E-3   Subject to the provisions of the March 2007 Amendment, during the
License Term, Licensee shall be entitled to up to [***] MicroCore Source Code —
Chipset Module — Upgrade Licenses. Licensee will select such MicroCore Source
Code — Chipset Module — Upgrade Licenses from Phoenix’s list of commercially
available MicroCore Source Code — Chipset Modules, if and when available.
Licensee shall obtain these licenses by providing Phoenix with an authorization
form (included in Section VI of the March 2007 Amendment) identifying (i) the
MicroCore Chipset Module(s); and (ii) the super I/O, clock generator and/or
programmable sensor, as applicable.

  E-3-1   Prior to the end of the License Term, if Licensee has utilized all of
the MicroCore Source Code — Chipset Module — Upgrade Licenses set forth in
Item 2.3.0 of this Supplement XXII, and Licensee desires to license additional
MicroCore Source Code — Chipset Module(s), then the provisions for such
additional licenses and associated fees shall be as set forth in the March 2007
Amendment.

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 4 of 9



--------------------------------------------------------------------------------



 



Confidential Treatment Request
Confidential

  E-3-2   At the end of the License Term, if Licensee has not utilized all of
the MicroCore Source Code — Chipset Module — Upgrade Licenses set forth in
Item 2.3.0 of this Supplement XXII, then the remainder of the MicroCore Source
Code — Chipset Module — Upgrade Licenses shall expire and no longer be
available.

F.   Support Services.

  F-1   Subject to the provisions of the March 2006 Amendment, during the
Support Services Term, Phoenix agrees to provide the number of person days of
Support Services set forth in Item 3.1.0 of this Supplement XXII. The Support
Services will be conducted at Phoenix’s offices located in Taiwan or the
People’s Republic of China.

  F-1-1   Prior to the end of the Support Services Term, if Licensee has used
all of the person days of Support Services set forth in Item 3.1.0 of this
Supplement XXII, and Licensee desires to obtain additional person days of
Support Services, then the parties agree to set forth in writing the terms for
such additional person days of Support Services at Phoenix’s then current per
person day fee rate(s).     F-1-2   At the end of the Support Services Term, if
Licensee has not used all of the person days of Support Services set forth in
Item 3.1.0 of this Supplement XXII, then the remaining person days of Support
Services shall expire and no longer be available.

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 5 of 9



--------------------------------------------------------------------------------



 



Confidential Treatment Request
Confidential



     
(PHOENIX TECHNOLOGIES LOGO) [f54127f5412702.gif]
  TECHNOLOGY LICENSE AND SERVICES AGREEMENT

This Technology License and Services Agreement (“Agreement”) is entered into as
of September 30, 2004 (the “Effective Date”) by and between Phoenix Technologies
Ltd., having an office at 915 Murphy Ranch Road, Milpitas, California 95035
U.S.A. (“Phoenix”), and Wistron Corporation, having an office at 21F, 88, Sec.
1, Hsin Tai Wu Rd., Hsichih, Taipei Hsien, 221, Taiwan, R.O.C. (“Licensee”). In
consideration of the benefits and obligations exchanged in this Agreement, the
parties agree as follows:

1.   CERTAIN DEFINED TERMS. All terms in this Agreement with initial capitals
have the meanings set forth in this Section, unless defined elsewhere. All
defined terms in singular form shall include the plural meanings of such terms
and vice versa, if applicable. All references to a Section, Attachment or
Amendment mean a section, attachment or amendment of this Agreement. All
references to this Agreement include all attachments, exhibits, exhibit
amendments, and amendments.   1.1   “Deliverables” means any Programs, and Tools
(as defined in an Attachment), licensed per the terms of this Agreement
(including any technical, user documentation and/or materials provided with the
Deliverables).   1.2   “Licensee Products” means equipment designed,
manufactured and/or distributed by or on behalf of Licensee.   1.3   “Object
Code” means the binary, machine-readable and executable form of a computer
software program.   1.4   “Modifications” means an update, enhancement,
revision, new release or new version of any Deliverables.   1.5   “Program”
means the Object Code form of the computer software program(s) licensed under
the terms of this Agreement, including any Modifications; and which is
specifically set forth in an Attachment or Amendment to this Agreement.   1.6  
“Specifications” means Phoenix’s technical operating standards of a particular
Deliverable.   2.   LICENSE GRANT. Phoenix grants Licensee a non-exclusive,
non-transferable, worldwide and royalty bearing license to use, reproduce, have
reproduced, perform, display and distribute the Programs, but solely: (a) for
use with or incorporation into Licensee Products; and (b) for the number of
Program copies paid for by Licensee at the per Program copy license fees
specified in this Agreement. The licenses granted in this Agreement are subject
to all terms, conditions, requirements, restrictions and limitations set forth
in this Agreement. All rights not expressly granted are reserved by Phoenix.  
3.   USE RESTRICTIONS. As a condition to the licenses granted in this Agreement,
Licensee shall not itself, nor permit any third party to: (a) sublicense, sell,
or otherwise distribute any Program copies separately from Licensee Products,
(b) alter, remove, disable or suppress the display of any end-user license
agreement, copyright, trademark, trade name, logo or trade dress included as
part of the Programs, or (c) modify (except as otherwise set forth in this
Agreement), translate, reverse engineer, decompile, or disassemble any Programs.
  4.   ADDITIONAL DELIVERABLES. The parties may subsequently add Deliverables,
services and/or other items available by Phoenix, to this Agreement if:
(a) Licensee issues a purchase order to Phoenix for such Deliverables, services
and/or other items; (b) Phoenix issues an invoice to Licensee; (c) Phoenix
delivers the relevant Deliverables, services and/or other items to Licensee; and
(d) Licensee pays Phoenix the applicable fees. Each invoice issued by Phoenix in
response to Licensee’s purchase order shall constitute an Amendment to this
Agreement. The terms and conditions of any invoice, purchase order or other
business form or written authorization used by Licensee will have no effect on
the rights, duties or obligations of the parties with respect to any subsequent
Deliverables, services, and/or other items available from Phoenix, regardless of
the failure of Phoenix to object to those terms or conditions. The parties agree
that all subsequent Deliverables, services, and/or other items provided by
Phoenix to Licensee shall be subject to the terms of this Agreement (unless
otherwise provided in a written agreement duly executed by an authorized
representative of each party).   5.   FEES AND PAYMENT TERMS.   5.1   Licensee
will pay Phoenix all fees in accordance with the terms of this Agreement. Except
as otherwise specified in this Agreement, Licensee will pay all amounts due on
net thirty (30) day terms from Phoenix’s invoice date, in United States
currency. All amounts due under this Agreement are non-cancelable, and are an
absolute commitment.   5.2   Licensee agrees to pay Phoenix the per-Program copy
royalty set forth in this Agreement (“Royalties”) for each copy of a Program
reproduced on a Licensee Product. Licensee will account for and pay all
Royalties owed to Phoenix by submitting monthly Royalty reports to Phoenix, in a
form reasonably acceptable to Phoenix. Each such report shall be provided to
Phoenix within thirty (30) days after the end of the subject month, and will be
signed by a representative of Licensee who has certified that, based on a review
of Licensee’s records kept in accordance with generally accepted accounting
principles, such report accurately sets forth the number of Program copies
reproduced on Licensee Products during the subject month. With each Royalty
report, Licensee will submit payment for all Royalties due Phoenix pursuant to
such report. Licensee’s obligation to furnish monthly Royalty reports and to
make monthly Royalty payments to Phoenix will continue for as long as Licensee
distributes any Programs on Licensee Products. Royalty reports are required even
if Licensee reports no distribution of any Programs during a particular month.
If Licensee completely stops distributing Programs, Licensee will promptly
provide Phoenix with a final monthly Royalty report, a final Royalty payment for
the full amount of all Royalties due, and a written certification that Licensee
has stopped all distribution of Programs on Licensee Products.   5.3  
Notwithstanding the terms of Section 5.2, Licensee will not be required to
report Royalties to Phoenix if, for each and every copy of a Program reproduced
on a Licensee Product, Licensee purchases a Phoenix Program label and affixes
such labels to each such Licensee Product. Licensee shall purchase Program
labels by issuing purchase orders to Phoenix for such Program labels. The price
for Program labels shall be the per-Program copy royalties set forth in this
Agreement. Phoenix will accept all properly issued purchase orders for Program
labels and will deliver the same to Licensee in consideration of Licensee’s
payment. The terms

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 6 of 9



--------------------------------------------------------------------------------



 



Confidential Treatment Request
Confidential

    and conditions of any invoice, purchase order or other business form or
written authorization used by Licensee will have no effect on the rights, duties
or obligations of the parties with respect to purchase of Program labels,
regardless of the failure of Phoenix to object to those terms or conditions.
Licensee agrees to: (a) order a minimum of [***], in United States currency, for
Program labels per purchase order or as otherwise set forth in this Agreement;
and (b) consume Program labels during its manufacturing process by firmly
affixing the same to each Licensee Product containing a copy of a Program.
Unless otherwise agreed by the parties, Licensee agrees that it shall not obtain
Program labels from any source other than Phoenix.   5.4   During the term of
this Agreement and for a period of [***] thereafter, Licensee agrees that
Phoenix may hire an independent accounting firm to audit Licensee’s books and
records for the sole purpose of determining Licensee’s compliance with the
obligations of this Agreement. Phoenix shall not conduct such an audit more than
[***] period. Any such audit will be conducted at Licensee’s premises during
regular business hours, after reasonable notice, and in a manner that will not
unduly interfere with Licensee’s normal business practices. Licensee will
provide all reasonable assistance and cooperation that Phoenix may request
during any audit. Licensee will promptly pay Phoenix the full amount of any
underpayment revealed by an audit, and if such amount represents an underpayment
of [***] or more, Licensee shall promptly reimburse Phoenix for the reasonable
cost of such audit.   5.5   All amounts payable to Phoenix under this Agreement
are exclusive of any taxes and other charges imposed by any federal, state,
local, or other governmental entity. Licensee shall be responsible for, and if
necessary reimburse Phoenix for any such taxes and charges, except for taxes
based on Phoenix’s net income.   6.   DELIVERY. Unless otherwise set forth in
this Agreement, Phoenix will deliver the Deliverables to Licensee within [***]
after final execution of this Agreement, an Amendment, or in response to
Licensee providing a purchase order to Phoenix. If delivery is via common
carrier, then it will be FOB, origin Phoenix’s facility. If delivery is via
Phoenix’s WWW or FTP site, then: (a) Phoenix will provide Licensee with all
information needed to download such Deliverables; and (b) Licensee shall be
deemed to have downloaded and taken possession of all Deliverables on the same
date Phoenix provides Licensee with the information required to complete such
download.   7.   OWNERSHIP.   7.1   All Deliverables and Modifications, made by
Phoenix or on behalf of Phoenix, are the proprietary property of Phoenix and/or
its suppliers. Except to the extent expressly authorized in this Agreement,
Licensee shall have no right to (nor will allow any third party to) sell,
assign, lease, transfer, encumber, or otherwise suffer to exist any lien or
security interest on the Deliverables (or Modifications, made by Phoenix or on
behalf of Phoenix).   7.2   If either Party wishes to use the trademarks or
service marks of the other, the Party wishing to use such marks shall apply to
the other for an appropriate license. This Agreement creates no license, whether
express or implied, for the use of either Party’s trademarks by the other party.
  8.   WARRANTIES AND DISCLAIMERS.   8.1   Phoenix warrants to Licensee that the
Programs and Tools, in their unmodified form and when used as authorized under
this Agreement, will perform materially in accordance their Specifications for a
period of [***] from the date initially delivered to Licensee (the “Warranty
Period”). If, during the Warranty Period, the Programs do not perform materially
in accordance with their Specifications, Phoenix shall use commercially
reasonable efforts to rectify the non-conformity. If Phoenix determines that the
preceding option is commercially impractical, [***], and in such event, any
licenses granted by Phoenix to Licensee for such Programs shall terminate.
Phoenix warrants that it will perform any services provided under this Agreement
in a professional manner, and in accordance with generally recognized commercial
practices and standards.   8.2   THE PROVISIONS OF THIS SECTION 8 STATE THE SOLE
AND EXCLUSIVE REMEDIES AVAILABLE TO LICENSEE. PHOENIX DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE REGARDING OR RELATING TO
ANY PROGRAMS, TOOLS OR SERVICES FURNISHED OR PROVIDED TO LICENSEE UNDER THIS
AGREEMENT. PHOENIX SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.   9.   INDEMNIFICATION BY
PHOENIX.   9.1   [***] Phoenix will, at its own expense, defend, indemnify and
hold Licensee harmless from any claim made or threatened or any suit or
proceeding brought against Licensee to the extent based on an allegation that
any Program furnished to Licensee under this Agreement infringes [***] copyright
or patent in existence on the date such Program was provided to Licensee, but
only if Licensee: (a) notifies Phoenix in writing within a reasonable period of
time (such that Phoenix suffers no prejudice to its rights) of such action;
(b) gives Phoenix the right to control and direct the defense and settlement of
such action; (c) makes no compromise, settlement or admission of liability; and
(d) provides reasonable assistance and cooperates in the defense of such action.
Subject to the limitations set forth in Section 11, Phoenix shall pay any
resulting damages, costs and expenses finally awarded to a third party,
including but not limited to reasonable attorney’s fees. Phoenix will have no
responsibility for the settlement of any claim, suit or proceeding made by
Licensee without Phoenix’s prior written approval.   9.2   If any Program is
held to infringe and the use of such Program is enjoined, Phoenix will at its
expense, either [***], and at such event, any licenses granted by Phoenix to
Licensee for such Program shall terminate.   9.3   Phoenix’s obligations as
stated in this Section 9 will not apply to any claim, suit or proceeding to the
extent it is based on: (a) any modification of the Programs other than by
Phoenix or the combination of the Programs with non-Phoenix hardware or
software, if the claim, suit or proceeding would have been avoided if the
Programs had not been so modified or combined; or (b) any use of the Programs
not authorized by this Agreement.   9.4   This Section 9 sets forth the entire
obligation of Phoenix, and Licensee’s exclusive remedy, for the actual or
alleged infringement by any Deliverables of any patent, copyright, trade secret
or other intellectual property right of any person or entity.   10.  
INDEMNIFICATION BY LICENSEE. LICENSEE ACKNOWLEDGES THAT THE DELIVERABLES ARE NOT
DESIGNED, MADE OR INTENDED FOR ANY MISSION CRITICAL APPLICATION OR USE INVOLVING
ANY RISK OF DEATH, PERSONAL INJURY, OR FINANCIAL LOSS,

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 7 of 9



--------------------------------------------------------------------------------



 



Confidential Treatment Request
Confidential

    INCLUDING, WITHOUT LIMITATION, ANY USE INVOLVING AIRCRAFT CONTROL,
COMMUNICATIONS, OR NAVIGATION, AIR TRAFFIC CONTROL, MEDICAL DEVICES, NUCLEAR
APPLICATIONS, MISSILE AND DEFENSE SYSTEMS OR ON-LINE FINANCIAL SERVICES
(“UNINTENDED USES”). IN THE EVENT ANY LICENSEE PRODUCT INCORPORATING ANY
DELIVERABLES IS USED FOR ANY UNINTENDED USES, LICENSEE SHALL INDEMNIFY AND HOLD
PHOENIX AND ITS SUPPLIERS, SUCCESSORS AND ASSIGNS HARMLESS FROM ANY CLAIMS,
LOSSES, COSTS, DAMAGES, EXPENSES, OR LIABILITY ARISING OUT OF OR IN CONNECTION
WITH SUCH UNINTENDED USES.   11.   LIMITATION OF LIABILITY.   11.1   IN NO EVENT
WILL EITHER PARTY BE LIABLE TO EACH OTHER OR TO ANY THIRD PARTY FOR ANY
CONSEQUENTIAL, INDIRECT, INCIDENTAL OR SPECIAL DAMAGES, EVEN IF THE PARTY TO BE
CHARGED HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT WILL
PHOENIX’S TOTAL LIABILITY UNDER ANY OR ALL PROVISIONS OF THIS AGREEMENT FOR ALL
CAUSES OF ACTION ON A CUMULATIVE BASIS EXCEED THE PAYMENTS ACTUALLY MADE TO
PHOENIX UNDER THIS AGREEMENT DURING THE IMMEDIATELY PRECEDING TWELVE (12) MONTH
PERIOD. NOTWITHSTANDING THE FOREGOING, PHOENIX’S TOTAL LIABILITY UNDER SECTION 9
SHALL NOT EXCEED THE GREATER OF SUCH PAYMENTS OR [***].   11.2   THE PARTIES
AGREE THAT PHOENIX HAS SET ITS PRICES AND ENTERED INTO THIS AGREEMENT IN
RELIANCE UPON THE LIMITATIONS AND DISCLAIMERS IN THIS SECTION 11, WHICH
REPRESENT A BARGAINED-FOR ALLOCATION OF RISK BETWEEN THE PARTIES (INCLUDING THE
RISK THAT A CONTRACT REMEDY MAY FAIL OF ITS ESSENTIAL PURPOSE AND CAUSE
CONSEQUENTIAL LOSS), AND FORMS AN ESSENTIAL BASIS OF THE BARGAIN BETWEEN THE
PARTIES.   12.   CONFIDENTIALITY.   12.1   Each party (as “Discloser”) may
disclose to the other party (as “Recipient”) information in written, electronic
or other tangible form consisting of commercial, financial, legal, technical and
other information that is considered by the Discloser to be of a confidential
and proprietary nature and (a) is marked or identified as confidential or (b) by
their nature would be deemed to be confidential (“Confidential Information”). If
the Discloser provides Confidential Information to the Recipient in oral form,
this Section 12 will apply if the Discloser (a) identifies such information as
Confidential Information at the time it is first disclosed to the Recipient; and
(b) confirms in writing to the Recipient within thirty (30) days of disclosure
the fact that such information is deemed Confidential Information by the
Discloser. The written confirmation shall include a summary of the information
the Discloser deems confidential.   12.2   Except to the extent otherwise
expressly permitted by this Agreement, the Recipient shall not copy, distribute,
disclose, or otherwise disseminate any Confidential Information to any third
party without the Discloser’s prior written consent.   12.3   The Recipient
shall safeguard all of the Discloser’s Confidential Information using the same
degree of care as it uses to safeguard its own confidential and proprietary
information of a like nature, provided that it shall never use less than a
reasonable degree of care. The Recipient will promptly report any unauthorized
disclosure or use of the Discloser’s Confidential Information and will take any
further actions that are reasonably requested by the Discloser to prevent or
remedy any such violation.   12.4   Except as otherwise set forth in this
Agreement, a Recipient’s obligation to maintain the confidentiality of the
other’s Confidential Information shall continue for a period of five (5) years
from the date of termination of this Agreement.   12.5   If the Recipient is
served with a subpoena, demand, writ, summons, citation, order for disclosure of
documents or other legal process in any way concerning the Confidential
Information of Discloser, the Recipient shall notify the Discloser immediately
in writing, and both parties shall cooperate in any lawful effort to contest the
validity of such subpoena or legal process and to ensure that the
confidentiality of such Confidential Information is maintained during the
pendency of such legal process.   12.6   This Agreement imposes no obligation
upon a Recipient with respect to any information that the Recipient can show:
(a) was rightfully in the Recipient’s possession before receipt from the
Discloser, (b) is or becomes a matter of public knowledge through no fault of
Recipient or any third party; (c) is rightfully received by the Recipient from a
third party without a duty of confidentiality; or (d) is independently developed
by the Recipient without any reference to any Confidential Information. The
Recipient shall have the burden of proving the applicability of any of the above
exceptions. If any portion of a Discloser’s Confidential Information falls
within one of the above exceptions, the remainder of the Confidential
Information shall continue to be subject to the terms and conditions of this
Agreement.   12.7   This Agreement and its contents are Confidential
Information. Either party may publicly state the fact that Licensee is Phoenix’s
customer, but any further statement requires advance written permission from the
other party.   13.   TERM AND TERMINATION.   13.1   The term of this Agreement
shall commence on the Effective Date and shall continue for a period of [***]
years thereafter, unless earlier terminated by either party pursuant to this
Section. Within ninety (90) days of the [***] anniversary of the Effective Date,
the parties agree to negotiate in good faith any renewal of this Agreement.  
13.2   Either party may terminate this Agreement upon [***]days written notice
to the other party if the other party is in material breach of this Agreement
and such material breach is not cured within such period.   13.3   If either
party: (a) becomes insolvent; (b) makes an assignment for the benefit of
creditors; (c) files or has filed against it a petition in bankruptcy or seeking
reorganization; (d) has a receiver appointed; and/or (e) institutes any
proceedings for liquidation or winding up; then the other party may terminate
this Agreement immediately by written notice.   13.4   Within ten (10) days
after expiration or termination of this Agreement, each party shall (a) return
or destroy the original and all copies of any Confidential Information
(including all Deliverables) in its possession or control, including but not
limited to all copies contained on any magnetic or optical storage device owned
or controlled by such party, and (b) provide the other with a statement, signed
by a authorized officer of such party, that the originals and all copies have
been returned or destroyed. Upon expiration or termination, all licenses granted
in this Agreement will cease and shall have no further effect; provided that end
users of the Programs shall be permitted the continued and uninterrupted use.
Upon expiration or termination, each Party will remain

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 8 of 9



--------------------------------------------------------------------------------



 



Confidential Treatment Request
Confidential

    obligated under this Agreement for transactions that have already been
completed and to those parts of the Agreement relating to ownership,
confidentiality, warranties, indemnity, limitation of liability, payment terms,
obligations upon expiration or termination, and any other applicable provisions
which by their nature would survive any such expiration or termination of this
Agreement.   14.   GENERAL.   14.1   Assignment. No assignment by Licensee (by
operation of law or otherwise) of any of its rights or obligations under this
Agreement shall be effective without the prior written consent of Phoenix, which
consent will not be unreasonably withheld. Subject to the foregoing sentence,
this Agreement shall be binding upon and inure to the benefit of the parties,
their successors and permitted assigns.   14.2   Governing Law and Jurisdiction.
This Agreement shall be governed and construed in accordance with the laws of
the State of California, without reference to its conflict of law rules. The
parties agree to submit to the non-exclusive jurisdiction of the Superior Court
of Santa Clara County, California and/or to the jurisdiction of the United
States District Court for the Northern District of California with respect to
any legal action related to this Agreement. The United Nations Convention on
Contracts for the International Sale of Goods is expressly excluded from
application to this Agreement.   14.3   Partial Invalidity; Waiver. In the event
that any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, such provision shall be severed from this Agreement
and shall not affect the validity of this Agreement as a whole or any of its
other provisions. No waiver of any provision of this Agreement shall be
effective unless it is set forth in a writing that refers to the provision so
waived and is executed by an authorized representative of the party waiving its
rights. No failure or delay by either party in exercising any right, power or
remedy will operate as a waiver of any such right, power or remedy.   14.4  
Injunctive Relief. Each party agrees that any actual or threatened breach of the
confidentiality and licensing provisions of this Agreement will likely cause
substantial harm to the non-breaching party that cannot be cured by money
damages, therefore, either party may seek equitable relief upon request to
protect such rights under this Agreement.   14.5   Notices. Any notice required
or permitted to be made or given by either party will be deemed sufficiently
made or given on the date of issuance if sent by certified mail, commercial
courier, personal delivery, or a similar delivery method with a receipt for
delivery. Any notice shall be addressed to the other party at the address in the
header of this Agreement or to such other address as a party may designate by
written notice given to the other party. Notices to Phoenix shall be sent to the
attention of the General Counsel.   14.6   Export. Each party agrees that it
will not, nor will it permit any third party to, export or re-export the
Deliverables, in any form, without first obtaining any required United States
and/or other governmental licenses or other authorization. By entering into this
Agreement, Licensee represents and warrants that it is not: (a) located in or
under the control of, nor is a national or resident of, any U.S. embargoed
country; and (b) listed on, or under the control of any person listed on, the
U.S. Treasury Department’s list of Specially Designated Nationals or the U.S.
Commerce Department’s Table of Denial Orders.   14.7   Entire Agreement. The
provisions of this Agreement (including any attachments, exhibits, exhibit
amendments and amendments) constitute the entire agreement between the parties
and supersede all prior agreements, oral or written, and all other
communications relating to the subject matter of this Agreement.

As shown by its signature below, each party agrees to all provisions of this
Agreement and has caused this Agreement to be executed on the date specified
below by an individual authorized to sign on behalf of such party.

                              Phoenix: Phoenix Technologies Ltd.       Licensee:
Wistron Corporation    
 
                           
By:
              By:                                  
 
  Name:               Name:        
 
                           
 
  Title:               Title:        
 
                           
 
  Date:               Date:        
 
                           

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 9 of 9